Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 1 of 22




        Bandai Namco v. AtGames
              Case No. 3:19-cv-05898-VC




                Lee Declaration


                       Exhibit 4
Amazon.com: Customer reviews: Arcade1Up Cabinet & Branded Riser (Pac-Man) Page 1 of 3
          Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 2 of 22


 Skip to main content                     All
                                                                                                             EN       Hello, Manny                                       0
                                                                                                                      Account & Lists         Orders       Prime              Cart

    Deliver to Manny
    Thousand ... 91362                   Whole Foods       Browsing History        Today's Deals

 Arcade1Up Cabinet & Branded Riser (Pac-Man) › Customer reviews


 Customer reviews                                              Arcade1Up Cabinet & Branded Ri…
                                                               by Arcade1Up                                                                         Add to Cart
                     3.9 out of 5
 20 customer ratings                                           Color: Pac-man      Change
                                                               Price: $369.99                                                                  Add to Wish List
 5 star                                     59%
 4 star                                     12%
 3 star                                         7%
 2 star                                         0%
                                                      Write a review
 1 star                                     22%



 Top positive review                                                   Top critical review
 See all 15 positive reviews ›                                         See all 5 critical reviews ›                                          100% Green & Cost-Effective
                                                                                                                                             Home Security
          Tony Ramos                                                           LISA MAURINO

                  Easy assembly. Great quality.                                       Pac Man machine issues
 June 4, 2019                                                          May 20, 2019                                            Reolink Argus Eco+Solar
 Second machine I bought from Arcade 1up. Great                        I purchased this machine as a gift. When it arrived     Panel Outdoor Solar Ba...

 quality, I prefer using a stool instead of 1’ riser.                  we assembled it and noticed the joystick                               82

 Takes about 20 mins to assemble.                                      controller wasn't working properly. I contacted         $94.99
                                                                       the seller and was instructed to go through
 13 people found this helpful                                                                                                         Add to Cart
                                                                       Amazon. Amazon exchanged the unit for a new
                                                                       one with in a few days. After assembling another
                                                                       arcade machine we found a another issue. The
                                                                                                                                                                    Ad feedback
                                                                       game turned on and worked perfectly for 1 game.
                                                                       After that the machine would not turn on again. I

                                                                       32 people found this helpful




      Search customer reviews                                                                                                Questions? Get fast answers from
                                                                                                                             reviewers
 SORT BY              FILTER BY                                                                                               What do you want to know about Arcade1Up
                                                                                                                              Cabinet & Branded Riser (Pac-Man)?
   Top rated             All reviewers               1 star only              All formats             Text, image,…



 Showing 1-4 of 4 reviews (1 star). Clear filter                                                                             See all 16 answered questions


          LISA MAURINO
                                                                                                                             Customers also viewed these items
                  Pac Man machine issues
 May 20, 2019
                                                                                                                                                Arcade1Up Cabinet Riser -
 Color: Pac-man    Verified Purchase
                                                                                                                                                Compatible with all Classic
 I purchased this machine as a gift. When it arrived we assembled it and noticed the joystick controller wasn't                                 Cabinets, 1ft
 working properly. I contacted the seller and was instructed to go through Amazon. Amazon exchanged the unit                                    by Arcade1Up
 for a new one with in a few days. After assembling another arcade machine we found a another issue. The                                                       25
 game turned on and worked perfectly for 1 game. After that the machine would not turn on again. I finally just
 contacted amazon to pick this game up and refund the money.                                                                                    Arcade1Up Deluxe Edition 12-
 32 people found this helpful                                                                                                                   in-1 Arcade Cabinet with Riser, 5
                                                                                                                                                feet
                           Comment         Report abuse                                                                                         by Arcade1Up
                                                                                                                                                $319.95
                                                                                                                                                               24
          Christopher Merritt
                                                                                                                                                Arcade1Up Pac-Man - Classic
                  Terrible experience                                                                                                           2-in-1 Home Arcade, 4ft
 July 24, 2019                                                                                                                                  by Arcade1Up
 Color: Galaga    Verified Purchase
                                                                                                                                                $299.00
                                                                                                                                                               13




https://www.amazon.com/product-reviews/B07NLKD4FY/ref=acr_dp_hist_1?ie=UTF8&... 10/18/2019
Amazon.com: Customer reviews: Arcade1Up Cabinet & Branded Riser (Pac-Man) Page 2 of 3
          Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 3 of 22


  The box came a little beat up. I followed their instructions and put everything together. It's not huge, but it can                     Arcade 1Up Golden Tee Classic
  be a frustrating process. Only once I had it together did I notice it wasn't working. I reached out to the                              Arcade with Riser, 5ft
  manufacturer and they had some fairly involved requirements for replacing the broken part. I took pics and a                            by Arcade 1Up
  video. My first road block was the video wasn't the right "format" (as if I had any control over the video format                                       17
  my phone uses). About a week after my initial contact I was told they would send a part. Another two weeks
  later I received a PCB with NO instructions on installation. Without instructions I was unsure where the new
  board went. Once I figured it out and replaced the board I discovered that it didn't solve the problem. I have a                        Official Pac-Man Quarter Size
  background in electronics and went ahead and tracked down the connection that was causing the issue. Again,                             Arcade Cabinet (17" tall)
                                                                                                                                          by quarter arcades
  I took pictures and 2 more videos. I sent them along with an detailed message and again was told the "format"
  of the video was incorrect and that I needed to send a "10-12 sec video, less than 50mb, in MOV format".                                $214.92
                                                                                                                                                          4
  Luckily, Amazon had my back and I was able to return this overly expensive, poorly manufactured, nostalgia
  cash grab.

  12 people found this helpful                                                                                          Need customer service? Click here

                           Comment      Report abuse



           Robert J. Esposito

               Screen damaged
  September 17, 2019
  Color: Pac-man    Verified Purchase

  The screen has an extremely heavy film and scratches all over which is causing very poor picture quality. Plus
  there are pixels on the screen that aren’t lighting up and extra pixels on the side of the screen. That are frozen.

  I contacted Arcade 1up and they told me I have to contact the store/seller to exchange or refund. I don’t know
  how to proceed but the quality of this unit is very disappointing. I just want the screen replaced and have it
  meet a basic quality standard. After going back and forth with them I’m following their suggestion and
  contacting the seller. Please help




                           Comment      Report abuse



           samuel

               Scam doesn’t work
  August 19, 2019
  Color: Pac-man    Verified Purchase

  It never worked. Tried to return. And window closed.

  One person found this helpful

                           Comment      Report abuse


  ‹ See all details for Arcade1Up Cabinet & Branded Riser (Pac-Man)




                                                                                 Back to top




 Get to Know Us                           Make Money with Us                                Amazon Payment Products                                  Let Us Help You
 Careers                                  Sell on Amazon                                    Amazon Rewards Visa Signature                            Your Account
                                                                                            Cards
 Blog                                     Sell Under Amazon                                                                                          Your Orders
                                          Accelerator                                       Amazon.com Store Card
 About Amazon                                                                                                                                        Shipping Rates &
                                          Sell on Amazon Handmade                           Amazon Business Card                                     Policies
 Press Center
                                          Sell Your Services on                             Amazon.com Corporate Credit Line                         Amazon Prime
 Investor Relations                       Amazon
                                                                                            Shop with Points                                         Returns &
 Amazon Devices                           Sell on Amazon Business                                                                                    Replacements
                                                                                            Credit Card Marketplace
 Amazon Tours                             Sell Your Apps on Amazon                                                                                   Manage Your Content
                                                                                            Reload Your Balance                                      and Devices
                                          Become an Affiliate
                                                                                            Amazon Currency Converter                                Amazon Assistant
                                          Advertise Your Products




https://www.amazon.com/product-reviews/B07NLKD4FY/ref=acr_dp_hist_1?ie=UTF8&... 10/18/2019
Amazon.com: Customer reviews: Arcade1Up Cabinet & Branded Riser (Pac-Man) Page 3 of 3
          Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 4 of 22


                                        Self-Publish with Us                                                                                             Help

                                        › See More




                                                                                    English              United States




Amazon Music       Amazon                         Amazon Drive               6pm                         AbeBooks                  ACX                          Alexa
Stream millions    Advertising                    Cloud storage              Score deals                 Books, art                Audiobook                    Actionable Analytics
of songs           Find, attract, and             from Amazon                on fashion brands           & collectibles            Publishing                   for the Web
                   engage customers                                                                                                Made Easy

Sell on Amazon     Amazon Business                AmazonFresh                AmazonGlobal                Home Services             Amazon Inspire               Amazon Rapids
Start a Selling    Everything For                 Groceries & More           Ship Orders                 Handpicked Pros           Digital Educational          Fun stories for
Account            Your Business                  Right To Your Door         Internationally             Happiness                 Resources                    kids on the go
                                                                                                         Guarantee

Amazon Web         Audible                        Book Depository            Box Office Mojo             ComiXology                CreateSpace                  DPReview
Services           Listen to Books &              Books With Free            Find Movie                  Thousands of              Indie Print                  Digital
Scalable Cloud     Original                       Delivery                   Box Office Data             Digital Comics            Publishing                   Photography
Computing          Audio Performances             Worldwide                                                                        Made Easy
Services

East Dane          Fabric                         Goodreads                  IMDb                        IMDbPro                   Kindle Direct                Prime Now
Designer Men's     Sewing, Quilting               Book reviews               Movies, TV                  Get Info                  Publishing                   FREE 2-hour
Fashion            & Knitting                     &                          & Celebrities               Entertainment             Indie Digital                Delivery
                                                  recommendations                                        Professionals Need        Publishing                   on Everyday Items
                                                                                                                                   Made Easy

Amazon Photos      Prime Video Direct             Shopbop                    Amazon                      Whole Foods               Woot!                        Zappos
Unlimited Photo    Video Distribution             Designer                   Warehouse                   Market                    Deals and                    Shoes &
Storage            Made Easy                      Fashion Brands             Great Deals on              America’s                 Shenanigans                  Clothing
Free With Prime                                                              Quality Used                Healthiest
                                                                             Products                    Grocery Store

Ring               eero WiFi                      Neighbors App              Subscribe with              PillPack                  Amazon Renewed               Amazon Second
Smart Home         Stream 4K Video                Real-Time Crime            Amazon                      Pharmacy                  Like-new products            Chance
Security Systems   in Every Room                  & Safety Alerts            Discover & try              Simplified                you can trust                Pass it on, trade it
                                                                             subscription services                                                              in,
                                                                                                                                                                give it a second life




                                    Conditions of Use   Privacy Notice   Interest-Based Ads © 1996-2019, Amazon.com, Inc. or its affiliates




https://www.amazon.com/product-reviews/B07NLKD4FY/ref=acr_dp_hist_1?ie=UTF8&... 10/18/2019
Amazon.com: Customer reviews: My Arcade Pac-Man Micro Player - Collectible Mini A... Page 1 of 3
          Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 5 of 22


 Skip to main content                      All
                                                                                                               EN       Hello, Manny                                      0
                                                                                                                        Account & Lists      Orders      Prime                Cart

    Deliver to Manny
    Thousand ... 91362                    Whole Foods        Browsing History           Today's Deals

 My Arcade Pac-Man Micro Player - Collectible Mini Arcade Machine › Customer reviews


 Customer reviews                                               My Arcade Pac-Man Micro Player…
                                                                by My Arcade                                                                See All Buying Options
                        4.1 out of 5
 63 customer ratings                                            Edition: Pac-Man Change
                                                                Price: $18.95 - $80.32                                                         Add to Wish List
 5 star                                        63%
 4 star                                        13%
 3 star                                          8%
 2 star                                          7%
                                                       Write a review
 1 star                                        10%



 Top positive review                                                    Top critical review
 See all 43 positive reviews ›                                          See all 16 critical reviews ›

          Shep323                                                                Bill

               Exactly what PAC Man always was                                       Scratchy audio ruins what could
 but in a convenient compact size!                                      have been the best cabinet to date.
 September 18, 2018                                                     June 4, 2018
 I love it. It works great, is easy to see & easy to                    Audio issues plague this cabinet. When I first
 play while still getting the challenge of the game.                    received it I loved it and it played well. After a
                                                                        few minutes I noticed the audio started to sound
 8 people found this helpful
                                                                        extremely scratchy. The sound of firing shots
                                                                        from your ship got worse and worse as I played. I
                                                                        adjusted the volume. I tried new batteries. I tried
                                                                                                                                                                     Ad feedback
                                                                        powering solely from a USB cable. I even tried
                                                                        Read
                                                                        using more
                                                                              earphones plugged into the earphone jack

                                                                        9 people found this helpful




      Search customer reviews                                                                                                 Questions? Get fast answers from
                                                                                                                              reviewers
 SORT BY                FILTER BY                                                                                              What do you want to know about My Arcade
                                                                                                                               Pac-Man Micro Player - Collectible Mini Arcade
   Top rated              All reviewers               1 star only               All formats             Text, image,…
                                                                                                                               Machine?


 Showing 1-3 of 3 reviews (1 star). Clear filter                                                                              See all 21 answered questions


          Scritley
                                                                                                                              Customers also viewed these items
              Nothing like real arcade gameplay or sounds. Very disappointing.
 September 13, 2019
                                                                                                                                                Arcade Classics - Pac-Man Retro
 Edition: Ms. Pac-Man     Verified Purchase
                                                                                                                                                Mini Arcade Game
 The only redeeming value for this game is the cabinet. Gameplay, maze colors, and sounds are just awful and                                    by Basic Fun
 nothing like the original arcade game. I have the original arcade game and there is no comparison. This is sad                                 $15.54
 too as the Galaga and DigDug games were nearly spot on. This one will be for looks only.                                                                      242

                            Comment           Report abuse
                                                                                                                                                Super Impulse Pac-Man Classic
                                                                                                                                                Tiny Arcade Game - Palm Size
                                                                                                                                                W/ Authentic Sounds &...
          RRush
                                                                                                                                                by Super Impulse
              Product died within 30 days - Vendor won't respond                                                                                $17.70
 August 14, 2018                                                                                                                                               20
 Edition: Galaga     Verified Purchase
                                                                                                                                                Galaxian Micro Player
 fun product for about 30 days - one day it just slowly faded out of working order right in front of my eyes
                                                                                                                                                by My Arcade
 and I was not able to restart it again. No dings or drops ... it just died. I tried contacting the vendor and they
                                                                                                                                                $23.87
 will not respond.
                                                                                                                                                               23




https://www.amazon.com/product-reviews/B07CRTVM5F/ref=cm_cr_unknown?ie=UTF... 10/18/2019
Amazon.com: Customer reviews: My Arcade Pac-Man Micro Player - Collectible Mini A... Page 2 of 3
          Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 6 of 22


                                                                                                                                          dreamGEAR My Arcade Karate
 This is a waste of money                                                                                                                 Champ Micro Player 6”
                                                                                                                                          Collectable Arcade
 2 people found this helpful
                                                                                                                                          by dreamGEAR

                           1 comment     Report abuse                                                                                     $12.91
                                                                                                                                                         14


         matt                                                                                                                             Dig Dug Micro Player
                                                                                                                                          by My Arcade
                   Too small, too challenging, don't buy.                                                                                 $18.49
 December 2, 2018                                                                                                                                        18
 Edition: Galaga

 Seems far more challenging than the original arcade version. The backtracking, alien bees are simply awful to
 the point that they take away about half the fun. And the size of the machine and controls exacerbates this          Need customer service? Click here
 terribly. Also, enemy missiles seemingly materialize out of nowhere right in front of your gun leaving no time
 to evade. And those features quench any of the fun that was remaining.

 One person found this helpful

                           Comment      Report abuse


 ‹ See all details for My Arcade Pac-Man Micro Player - Collectible Mini Arcade Machine




   Books you may like




              The Testaments: The            The Silent Patient                 Feast Without Fear: Food   The Institute: A Novel
              Sequel to The…                 Alex Michaelides                   and the Delay, Don't…      › Stephen King
              Margaret Atwood                               3,724               › Gin Stephens                              1,221
                              814            Audible Audiobook                                   130       Kindle Edition
              Audible Audiobook              1 Credit                           Kindle Edition             $14.99
              1 Credit                                                          $9.99


   Inspired by your browsing history




              Something Wicked This…         The Watcher in the Woods           Ghost Story                Scary Stories To Tell In The
              Jason Robards                  Bette Davis                        Fred Astaire               Dark
                              520                           368                                  408                        7
              DVD                            DVD                                Blu-ray                    Blu-ray
              $8.59                          $7.50                              $17.99                     $24.96
              FREE One-Day                   FREE One-Day                       FREE One-Day


   Your Browsing History               View or edit your browsing history   ›




https://www.amazon.com/product-reviews/B07CRTVM5F/ref=cm_cr_unknown?ie=UTF... 10/18/2019
Amazon.com: Customer reviews: My Arcade Pac-Man Micro Player - Collectible Mini A... Page 3 of 3
          Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 7 of 22


                                                                                    Back to top




 Get to Know Us                            Make Money with Us                                     Amazon Payment Products                                   Let Us Help You
 Careers                                   Sell on Amazon                                         Amazon Rewards Visa Signature                             Your Account
                                                                                                  Cards
 Blog                                      Sell Under Amazon                                                                                                Your Orders
                                           Accelerator                                            Amazon.com Store Card
 About Amazon                                                                                                                                               Shipping Rates &
                                           Sell on Amazon Handmade                                Amazon Business Card                                      Policies
 Press Center
                                           Sell Your Services on                                  Amazon.com Corporate Credit Line                          Amazon Prime
 Investor Relations                        Amazon
                                                                                                  Shop with Points                                          Returns &
 Amazon Devices                            Sell on Amazon Business                                                                                          Replacements
                                                                                                  Credit Card Marketplace
 Amazon Tours                              Sell Your Apps on Amazon                                                                                         Manage Your Content
                                                                                                  Reload Your Balance                                       and Devices
                                           Become an Affiliate
                                                                                                  Amazon Currency Converter                                 Amazon Assistant
                                           Advertise Your Products
                                                                                                                                                            Help
                                           Self-Publish with Us

                                           › See More




                                                                                       English                United States




Amazon Music          Amazon                         Amazon Drive               6pm                           AbeBooks                ACX                          Alexa
Stream millions       Advertising                    Cloud storage              Score deals                   Books, art              Audiobook                    Actionable Analytics
of songs              Find, attract, and             from Amazon                on fashion brands             & collectibles          Publishing                   for the Web
                      engage customers                                                                                                Made Easy

Sell on Amazon        Amazon Business                AmazonFresh                AmazonGlobal                  Home Services           Amazon Inspire               Amazon Rapids
Start a Selling       Everything For                 Groceries & More           Ship Orders                   Handpicked Pros         Digital Educational          Fun stories for
Account               Your Business                  Right To Your Door         Internationally               Happiness               Resources                    kids on the go
                                                                                                              Guarantee

Amazon Web            Audible                        Book Depository            Box Office Mojo               ComiXology              CreateSpace                  DPReview
Services              Listen to Books &              Books With Free            Find Movie                    Thousands of            Indie Print                  Digital
Scalable Cloud        Original                       Delivery                   Box Office Data               Digital Comics          Publishing                   Photography
Computing             Audio Performances             Worldwide                                                                        Made Easy
Services

East Dane             Fabric                         Goodreads                  IMDb                          IMDbPro                 Kindle Direct                Prime Now
Designer Men's        Sewing, Quilting               Book reviews               Movies, TV                    Get Info                Publishing                   FREE 2-hour
Fashion               & Knitting                     &                          & Celebrities                 Entertainment           Indie Digital                Delivery
                                                     recommendations                                          Professionals Need      Publishing                   on Everyday Items
                                                                                                                                      Made Easy

Amazon Photos         Prime Video Direct             Shopbop                    Amazon                        Whole Foods             Woot!                        Zappos
Unlimited Photo       Video Distribution             Designer                   Warehouse                     Market                  Deals and                    Shoes &
Storage               Made Easy                      Fashion Brands             Great Deals on                America’s               Shenanigans                  Clothing
Free With Prime                                                                 Quality Used                  Healthiest
                                                                                Products                      Grocery Store

Ring                  eero WiFi                      Neighbors App              Subscribe with                PillPack                Amazon Renewed               Amazon Second
Smart Home            Stream 4K Video                Real-Time Crime            Amazon                        Pharmacy                Like-new products            Chance
Security Systems      in Every Room                  & Safety Alerts            Discover & try                Simplified              you can trust                Pass it on, trade it
                                                                                subscription services                                                              in,
                                                                                                                                                                   give it a second life




                                       Conditions of Use   Privacy Notice   Interest-Based Ads © 1996-2019, Amazon.com, Inc. or its affiliates




https://www.amazon.com/product-reviews/B07CRTVM5F/ref=cm_cr_unknown?ie=UTF... 10/18/2019
Amazon.com: Customer reviews: MSi Entertainment TV Arcade - Ms. Pacman Gaming S... Page 1 of 4
          Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 8 of 22


 Skip to main content                    All
                                                                                                               EN      Hello, Manny                                         0
                                                                                                                       Account & Lists         Orders       Prime               Cart

    Deliver to Manny
    Thousand ... 91362                  Whole Foods       Browsing History        Today's Deals

 MSi Entertainment TV Arcade - Ms. Pacman Gaming System - Not Machine... › Customer reviews


 Customer reviews                                             MSi Entertainment TV Arcade -…
                                                              by MSi Entertainment                                                                   Add to Cart
                     2 out of 5
 83 customer ratings                                          Price: $18.83
                                                                                                                                                 Add to Wish List
 5 star                                    15%
 4 star                                        4%
 3 star                                        8%
 2 star                                        9%
                                                     Write a review
 1 star                                    64%



 Top positive review                                                  Top critical review
 See all 14 positive reviews ›                                        See all 69 critical reviews ›

          Keri                                                                Amazon Customer

                  Four Stars                                                        Quality is horrible it is very
 April 19, 2018                                                       generic to the original
 Fun game but the controls are delayed a bit                          January 9, 2018
                                                                      Quality is horrible it is very generic to the original.
 2 people found this helpful
                                                                      The joystick doesn't work very well either. (tried
                                                                      both that I ordered) they performed the same. I
                                                                      am returning both items.

                                                                      7 people found this helpful
                                                                                                                                                                       Ad feedback



      Search customer reviews                                                                                                   Questions? Get fast answers from
                                                                                                                                reviewers
 SORT BY              FILTER BY                                                                                                  What do you want to know about MSi
                                                                                                                                 Entertainment TV Arcade - Ms. Pacman Gaming
   Top rated            All reviewers               1 star only              Text, image,…
                                                                                                                                 System - Not Machine Specific?


 Showing 1-10 of 59 reviews (1 star). Clear filter                                                                              See all 4 answered questions


          Amazon Customer
                                                                                                                                Customers also viewed these items
                  Quality is horrible it is very generic to the original
 January 9, 2018
                                                                                                                                                  MSi Entertainment TV Arcade -
 Verified Purchase
                                                                                                                                                  Frogger Gaming System - Not
 Quality is horrible it is very generic to the original. The joystick doesn't work very well either. (tried both that I                           Machine Specific
 ordered) they performed the same. I am returning both items.                                                                                     by MSi Entertainment

 7 people found this helpful                                                                                                                      $19.00
                                                                                                                                                                 18
                          1 comment        Report abuse
                                                                                                                                                  Midway Classics Arcade game - 3
                                                                                                                                                  HIT CLASSICS
          Donita R. Beasley                                                                                                                       by MSI Entertainment, Inc.
                                                                                                                                                  $8.86
               this isn't like the Ms PacMan that I know
                                                                                                                                                                 2
 February 16, 2018
 Verified Purchase
                                                                                                                                                  Jakks / Namco Arcade Classics
 this isn't like the Ms PacMan that I know. Ms PacMan is much faster the the regular PacMan.                                                      Plug and Play TV Games
 Also, the joystick does not go up, this game is defective. I purchased 2 of them, both are defective.                                            by Namco
 I PURCHASED ONE FOR MY BEST FRIEND, SHE THREW AWAY HER BOX FOR THE GAME                                                                          $118.00
 SO I AM UNABLE TO RETURN HERS. I WOULD LIKE A REFUND PLEASE.                                                                                                    160

 6 people found this helpful
                                                                                                                                                  Namco Ms. Pac-Man Wireless
                          Comment         Report abuse                                                                                            7-in-1 TV Game
                                                                                                                                                  by SPIG




https://www.amazon.com/product-reviews/B0768NV5L5/ref=acr_dp_hist_1?ie=UTF8&f... 10/18/2019
Amazon.com: Customer reviews: MSi Entertainment TV Arcade - Ms. Pacman Gaming S... Page 2 of 4
          Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 9 of 22


                                                                                                                                                     9
         Gas man

              Piece of junk
 December 24, 2017
 Verified Purchase

 Joy stick broken as soon as i went to play with it. The stick wouldntallow pac-man to go up and down. Waste                           Retro Arcade Pac Man TV Game
 ofvtime waiting for it. Starting return process now. Gd luck with yours.                                                              by TV Games

 7 people found this helpful                                                                                                           $217.10
                                                                                                                                                     80
                          Comment     Report abuse


                                                                                                                     Need customer service? Click here
         Rev. Esther R. Scott

                One Star
 January 15, 2018
 Verified Purchase

 Doesn't work. I am very upset.

 6 people found this helpful

                          Comment     Report abuse



         Mike Gonzales

                Save your money
 May 31, 2019
 Verified Purchase

 Just recieved game and first impression was mediocre. It is a let down and the joystick feels loose. It does take
 3 AA's and you need a phillips screwdriver to open the tab to get to the batteries which it does not come with.
 No problem but when I go to play the game does not really react like any other pacman game and that is to be
 expected with a price tag like $15. Maybe because I just got back from an arcade and had played the original so
 i was expecting something similar but was disappointed. I would honestly not recommend this to anyone.

 One person found this helpful

                          Comment     Report abuse



         Amazon Customer

               I do not recommend the product
 February 25, 2018
 Verified Purchase

 This game controller is made extremely cheap. I bought one, it broke. I returned it for a replacement, it broke
 as well. I do not recommend the product.

 5 people found this helpful

                          Comment     Report abuse



         Chris J Camper

               Cheaply made.
 January 24, 2018
 Verified Purchase

 Bad construction. Controls are off. Very hard to control the character.

 6 people found this helpful

                          Comment     Report abuse



         JaQuanda Scott

               One Star
 February 11, 2018
 Verified Purchase

 Second game I purchased of this brand, and both broke within two weeks of buying them.

 6 people found this helpful




https://www.amazon.com/product-reviews/B0768NV5L5/ref=acr_dp_hist_1?ie=UTF8&f... 10/18/2019
Amazon.com: Customer reviews: MSi Entertainment TV Arcade - Ms. Pacman Gaming S... Page 3 of 4
         Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 10 of 22


                         Comment           Report abuse



           Amazon Customer

                More frustrating than fun
  January 6, 2019
  Verified Purchase

  There is about a 1/2 second delay in the Joy Stick, so it is impossible to move Ms. Pacman around like you
  want. Even my 6 year old daughter noticed it before I said anything. They should fix that or stop selling it.

  One person found this helpful

                         Comment           Report abuse



           Deborah Clemmons

                  The "joystick" is worthless and hinders your performance.
  July 15, 2019
  Verified Purchase

  I ordered Ms. Pacman for my husband; I don't play the game so I didn't read the other reviews. I should have!
  It's a $20 item but it wasn't even worth the time it took to order it. It just doesn't work well. Apparently, you
  have to be able to count on the stick moving when you ask it to, it doesn't. Please read the other reviews and
  don't waste your money on this product.

                         Comment           Report abuse




                                           ← Previous page              Next page →




  ‹ See all details for MSi Entertainment TV Arcade - Ms. Pacman Gaming System - Not Machine...




                                                                                      Back to top




 Get to Know Us                                Make Money with Us                                 Amazon Payment Products                         Let Us Help You
 Careers                                       Sell on Amazon                                     Amazon Rewards Visa Signature                   Your Account
                                                                                                  Cards
 Blog                                          Sell Under Amazon                                                                                  Your Orders
                                               Accelerator                                        Amazon.com Store Card
 About Amazon                                                                                                                                     Shipping Rates &
                                               Sell on Amazon Handmade                            Amazon Business Card                            Policies
 Press Center
                                               Sell Your Services on                              Amazon.com Corporate Credit Line                Amazon Prime
 Investor Relations                            Amazon
                                                                                                  Shop with Points                                Returns &
 Amazon Devices                                Sell on Amazon Business                                                                            Replacements
                                                                                                  Credit Card Marketplace
 Amazon Tours                                  Sell Your Apps on Amazon                                                                           Manage Your Content
                                                                                                  Reload Your Balance                             and Devices
                                               Become an Affiliate
                                                                                                  Amazon Currency Converter                       Amazon Assistant
                                               Advertise Your Products
                                                                                                                                                  Help
                                               Self-Publish with Us

                                               › See More




                                                                                        English               United States




Amazon Music              Amazon                        Amazon Drive              6pm                         AbeBooks               ACX                 Alexa
Stream millions           Advertising                   Cloud storage             Score deals                 Books, art             Audiobook           Actionable Analytics
of songs                  Find, attract, and            from Amazon               on fashion brands           & collectibles         Publishing          for the Web
                          engage customers                                                                                           Made Easy




https://www.amazon.com/product-reviews/B0768NV5L5/ref=acr_dp_hist_1?ie=UTF8&f... 10/18/2019
Amazon.com: Customer reviews: MSi Entertainment TV Arcade - Ms. Pacman Gaming S... Page 4 of 4
         Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 11 of 22


Sell on Amazon     Amazon Business                AmazonFresh                AmazonGlobal                Home Services             Amazon Inspire        Amazon Rapids
Start a Selling    Everything For                 Groceries & More           Ship Orders                 Handpicked Pros           Digital Educational   Fun stories for
Account            Your Business                  Right To Your Door         Internationally             Happiness                 Resources             kids on the go
                                                                                                         Guarantee

Amazon Web         Audible                        Book Depository            Box Office Mojo             ComiXology                CreateSpace           DPReview
Services           Listen to Books &              Books With Free            Find Movie                  Thousands of              Indie Print           Digital
Scalable Cloud     Original                       Delivery                   Box Office Data             Digital Comics            Publishing            Photography
Computing          Audio Performances             Worldwide                                                                        Made Easy
Services

East Dane          Fabric                         Goodreads                  IMDb                        IMDbPro                   Kindle Direct         Prime Now
Designer Men's     Sewing, Quilting               Book reviews               Movies, TV                  Get Info                  Publishing            FREE 2-hour
Fashion            & Knitting                     &                          & Celebrities               Entertainment             Indie Digital         Delivery
                                                  recommendations                                        Professionals Need        Publishing            on Everyday Items
                                                                                                                                   Made Easy

Amazon Photos      Prime Video Direct             Shopbop                    Amazon                      Whole Foods               Woot!                 Zappos
Unlimited Photo    Video Distribution             Designer                   Warehouse                   Market                    Deals and             Shoes &
Storage            Made Easy                      Fashion Brands             Great Deals on              America’s                 Shenanigans           Clothing
Free With Prime                                                              Quality Used                Healthiest
                                                                             Products                    Grocery Store

Ring               eero WiFi                      Neighbors App              Subscribe with              PillPack                  Amazon Renewed        Amazon Second
Smart Home         Stream 4K Video                Real-Time Crime            Amazon                      Pharmacy                  Like-new products     Chance
Security Systems   in Every Room                  & Safety Alerts            Discover & try              Simplified                you can trust         Pass it on, trade it
                                                                             subscription services                                                       in,
                                                                                                                                                         give it a second life




                                    Conditions of Use   Privacy Notice   Interest-Based Ads © 1996-2019, Amazon.com, Inc. or its affiliates




https://www.amazon.com/product-reviews/B0768NV5L5/ref=acr_dp_hist_1?ie=UTF8&f... 10/18/2019
Amazon.com: Customer reviews: Arcade Classics - Pac-Man Retro Mini Arcade Game Page 1 of 4
         Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 12 of 22


 Skip to main content                    All
                                                                                                            EN     Hello, Manny                                       0
                                                                                                                   Account & Lists        Orders      Prime               Cart

    Deliver to Manny
    Thousand ... 91362                  Whole Foods       Browsing History        Today's Deals

 Arcade Classics - Pac-Man Retro Mini Arcade Game › Customer reviews


 Customer reviews                                             Arcade Classics - Pac-Man Retro…
                                                              by Basic Fun                                                                      Add to Cart
                     3.5 out of 5
 243 customer ratings                                         Price: $15.54
                                                                                                                                            Add to Wish List
 5 star                                    47%
 4 star                                    10%
 3 star                                    10%
 2 star                                        9%
                                                     Write a review
 1 star                                    25%



 Top positive review                                                  Top critical review
 See all 136 positive reviews ›                                       See all 106 critical reviews ›

          Clarissa Arnot                                                      Customer

               Think more like a 3DS in size than                                 Disappointing
 a pocket                                                             September 17, 2018
 January 3, 2018                                                      I am extremely disappointed with this item,
 Not what I was expecting. I thought pocket sized                     especially after reading all of the wonderful,
 not hand held size. Think more like a 3DS in size                    glowing reviews. This item is absolute junk. Don't
 than a pocket. Fun though and was a great gift                       waste your money. It's very small, which I already
 for our son!                                                         knew from the reviews and product description.
                                                                      That wasn't entirely an issue. But the game is
 9 people found this helpful
                                                                      crap. The graphics are even worse than I had
                                                                                                                                                                 Ad feedback
                                                                      imagined they would be. The controller doesn't
                                                                      work most of the time. The move you make with

                                                                      61 people found this helpful




      Search customer reviews                                                                                              Questions? Get fast answers from
                                                                                                                           reviewers
 SORT BY             FILTER BY                                                                                              What do you want to know about Arcade
                                                                                                                            Classics - Pac-Man Retro Mini Arcade Game?
   Top rated            All reviewers               1 star only              Text, image,…



 Showing 1-10 of 64 reviews (1 star). Clear filter                                                                         See all 32 answered questions


          Customer
                                                                                                                           Customers also viewed these items
              Disappointing
 September 17, 2018
                                                                                                                                             Basic Fun Arcade Classics - Ms
 Verified Purchase
                                                                                                                                             Pac-Man Retro Mini Arcade
 I am extremely disappointed with this item, especially after reading all of the wonderful, glowing reviews. This                            Game
 item is absolute junk. Don't waste your money. It's very small, which I already knew from the reviews and                                   by Basic Fun
 product description. That wasn't entirely an issue. But the game is crap. The graphics are even worse than I had                            $14.99
 imagined they would be. The controller doesn't work most of the time. The move you make with the joystick                                                  47
 does not translate onto the screen, so your player doesn't move where you want him to. The sound is
 ridiculously hideous. I have nothing good to say about this item. Save your money. I wish I had.                                            My Arcade Pac-Man Micro Player
 61 people found this helpful                                                                                                                - Collectible Mini Arcade
                                                                                                                                             Machine
                           Comment        Report abuse                                                                                       by My Arcade
                                                                                                                                             $18.95 - $80.32
                                                                                                                                                            59
          Amazon Customer
                                                                                                                                             My Arcade Retro Arcade
                 Makes game super slow and not fun to play                                                                                   Machine Handheld Gaming
 November 26, 2017                                                                                                                           System with 200 Built-in Video
 Verified Purchase                                                                                                                           Games




https://www.amazon.com/product-reviews/B01DK2WO1C/ref=acr_dp_hist_1?ie=UTF8...                                                                                   10/18/2019
Amazon.com: Customer reviews: Arcade Classics - Pac-Man Retro Mini Arcade Game Page 2 of 4
         Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 13 of 22


 Very hard to play a game. Screen refreshes itself all the time. Makes game super slow and not fun to play. Not                        by DreamGEAR (DRKJ0)
 recommend at all                                                                                                                      $21.49
                                                                                                                                                      251
 38 people found this helpful

                          Comment      Report abuse
                                                                                                                                       Arcade Classics - Frogger Retro
                                                                                                                                       Handheld Arcade Game
         Squank63
                                                                                                                                       by Basic Fun

                  Poor design                                                                                                          $14.99
 December 31, 2017                                                                                                                                    46
 Verified Purchase
                                                                                                                                       Arcade Classics - Space Invaders
 Like so many others stated, very hard to see the screen and the joystick is hard to control. Very frustrating to
                                                                                                                                       Retro Mini Arcade Game
 try and play. Do not waste your money!!
                                                                                                                                       by Basic Fun
 20 people found this helpful                                                                                                          $16.00
                                                                                                                                                      44
                          Comment      Report abuse

                                                                                                                     Need customer service? Click here
         Skywalker

              Piece of junk
 November 28, 2018
 Verified Purchase

 I love Pac Man. But this is a piece of junk. Extremely low quality and hard to use. Now I have to help my kids
 fall in love with Pac Man by playing it on another device rather than their scarred experience from this.

 10 people found this helpful

                          Comment      Report abuse



         DAVID LAVRICH

                  joy stick has poor response
 September 9, 2017
 Verified Purchase

 Not even close to the picture, hard to see screen low quality resolution, joy stick has poor response. Definitely
 not worth the money!

 11 people found this helpful

                          Comment      Report abuse



         Shar

              Save money and don't buy
 December 23, 2018
 Verified Purchase

 Don't waste your money. Not able to see screen. My Grandson is 9yrs old and he told me he didn't want to hurt
 my feelings but he can't play this one and asked if we could take it back. Other two I got his "Arcade Classics "
 are awesome.

 2 people found this helpful

                          1 comment     Report abuse



         Rick O

               BEWARE!!!
 February 3, 2019
 Verified Purchase

 Wow, what a disappointment! I know for that money your not going to get a super quality product but this was
 out of the box terrible! My wife is disabled and plays a hand held 5 card draw game that has lasted close to 10
 years with no problem. This game freezes and the picture quality is barely visible! DON'T!Waste your money.

 One person found this helpful

                          Comment      Report abuse


         Angie




https://www.amazon.com/product-reviews/B01DK2WO1C/ref=acr_dp_hist_1?ie=UTF8...                                                                             10/18/2019
Amazon.com: Customer reviews: Arcade Classics - Pac-Man Retro Mini Arcade Game Page 3 of 4
         Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 14 of 22


                One Star
  January 25, 2018
  Verified Purchase

  Buttons and knob does not work as they should very aggravating kids not happy

  4 people found this helpful

                          Comment      Report abuse



           Holly E.

                Not worth it
  January 12, 2019
  Verified Purchase

  It’s small and cute however it doesn’t work well. The reaction time lags and that makes it not fun to play with
  at all. I was hoping it would be a little nicer of a gift but it wasn’t.

  One person found this helpful

                          Comment      Report abuse



           Droid User

                  Terrible resolution and no color
  September 9, 2019
  Verified Purchase

  My sister got a Ms Pac-Man game and I loved it so I got this one. It is larger than hers yet the screen is
  impossible to see. The ghosts are only outlines and so is Pac-Man. On her game everything is in color. This is
  stick outlines and even the grid is not complete.

                          Comment      Report abuse




                                       ← Previous page           Next page →




  ‹ See all details for Arcade Classics - Pac-Man Retro Mini Arcade Game




                                                                               Back to top




 Get to Know Us                          Make Money with Us                                Amazon Payment Products            Let Us Help You
 Careers                                 Sell on Amazon                                    Amazon Rewards Visa Signature      Your Account
                                                                                           Cards
 Blog                                    Sell Under Amazon                                                                    Your Orders
                                         Accelerator                                       Amazon.com Store Card
 About Amazon                                                                                                                 Shipping Rates &
                                         Sell on Amazon Handmade                           Amazon Business Card               Policies
 Press Center
                                         Sell Your Services on                             Amazon.com Corporate Credit Line   Amazon Prime
 Investor Relations                      Amazon
                                                                                           Shop with Points                   Returns &
 Amazon Devices                          Sell on Amazon Business                                                              Replacements
                                                                                           Credit Card Marketplace
 Amazon Tours                            Sell Your Apps on Amazon                                                             Manage Your Content
                                                                                           Reload Your Balance                and Devices
                                         Become an Affiliate
                                                                                           Amazon Currency Converter          Amazon Assistant
                                         Advertise Your Products
                                                                                                                              Help
                                         Self-Publish with Us

                                         › See More




                                                                                 English               United States




https://www.amazon.com/product-reviews/B01DK2WO1C/ref=acr_dp_hist_1?ie=UTF8...                                                       10/18/2019
Amazon.com: Customer reviews: Arcade Classics - Pac-Man Retro Mini Arcade Game Page 4 of 4
         Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 15 of 22



Amazon Music       Amazon                         Amazon Drive               6pm                         AbeBooks                  ACX                   Alexa
Stream millions    Advertising                    Cloud storage              Score deals                 Books, art                Audiobook             Actionable Analytics
of songs           Find, attract, and             from Amazon                on fashion brands           & collectibles            Publishing            for the Web
                   engage customers                                                                                                Made Easy

Sell on Amazon     Amazon Business                AmazonFresh                AmazonGlobal                Home Services             Amazon Inspire        Amazon Rapids
Start a Selling    Everything For                 Groceries & More           Ship Orders                 Handpicked Pros           Digital Educational   Fun stories for
Account            Your Business                  Right To Your Door         Internationally             Happiness                 Resources             kids on the go
                                                                                                         Guarantee

Amazon Web         Audible                        Book Depository            Box Office Mojo             ComiXology                CreateSpace           DPReview
Services           Listen to Books &              Books With Free            Find Movie                  Thousands of              Indie Print           Digital
Scalable Cloud     Original                       Delivery                   Box Office Data             Digital Comics            Publishing            Photography
Computing          Audio Performances             Worldwide                                                                        Made Easy
Services

East Dane          Fabric                         Goodreads                  IMDb                        IMDbPro                   Kindle Direct         Prime Now
Designer Men's     Sewing, Quilting               Book reviews               Movies, TV                  Get Info                  Publishing            FREE 2-hour
Fashion            & Knitting                     &                          & Celebrities               Entertainment             Indie Digital         Delivery
                                                  recommendations                                        Professionals Need        Publishing            on Everyday Items
                                                                                                                                   Made Easy

Amazon Photos      Prime Video Direct             Shopbop                    Amazon                      Whole Foods               Woot!                 Zappos
Unlimited Photo    Video Distribution             Designer                   Warehouse                   Market                    Deals and             Shoes &
Storage            Made Easy                      Fashion Brands             Great Deals on              America’s                 Shenanigans           Clothing
Free With Prime                                                              Quality Used                Healthiest
                                                                             Products                    Grocery Store

Ring               eero WiFi                      Neighbors App              Subscribe with              PillPack                  Amazon Renewed        Amazon Second
Smart Home         Stream 4K Video                Real-Time Crime            Amazon                      Pharmacy                  Like-new products     Chance
Security Systems   in Every Room                  & Safety Alerts            Discover & try              Simplified                you can trust         Pass it on, trade it
                                                                             subscription services                                                       in,
                                                                                                                                                         give it a second life




                                    Conditions of Use   Privacy Notice   Interest-Based Ads © 1996-2019, Amazon.com, Inc. or its affiliates




https://www.amazon.com/product-reviews/B01DK2WO1C/ref=acr_dp_hist_1?ie=UTF8...                                                                           10/18/2019
Amazon.com: Customer reviews: Super Impulse Pac-Man Classic Tiny Arcade Game - P... Page 1 of 3
         Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 16 of 22


 Skip to main content                    All
                                                                                                         EN     Hello, Manny                                        0
                                                                                                                Account & Lists      Orders      Prime                  Cart

    Deliver to Manny
    Thousand ... 91362                  Whole Foods       Browsing History        Today's Deals

 Super Impulse Pac-Man Classic Tiny Arcade Game - Palm Size W/... › Customer reviews


 Customer reviews                                             Super Impulse Pac-Man Classic T…
                                                              by Super Impulse                                                             Add to Cart
                     3.6 out of 5
 20 customer ratings                                          Price: $17.70
                                                                                                                                       Add to Wish List
 5 star                                    49%
 4 star                                    10%
 3 star                                    12%
 2 star                                        9%
                                                     Write a review
 1 star                                    20%



 Top positive review                                                  Top critical review                               $55/mo. Unlimited Plan req’d on 4 lines; price
 See all 14 positive reviews ›                                        See all 6 critical reviews ›                      shown is after discounts. Not elig. for other
                                                                                                                        discounts. Data speeds max of 3 Mbps. Plan
          T-bone                                                              Pbruno                                    streams video at SD quality, similar to DVD
                                                                                                                        (about 480p). For all data usage, Cricket
               Great things do come in small                                         TINY EXPENSIVE                     may temporarily slow data speeds during
 packages!!                                                           December 11, 2018                                 periods of network congestion. See
 February 11, 2018                                                                                                      cricketwireless.com/mobilebroadband. Data
                                                                      So so so so tiny! I would not be so upset if the
 Absolutely love my purchase. The music just takes                    price reflected the tiny Tim size. Very           usage and tethering that violates contract
 me back to such simple times when I was a kid. I                     disappointed      I bought This for an 8 yr old,  terms may be slowed or terminated. Subj. to
 love the added lite sign above the item..so cool!                    even his eyes would become strained playing this. svc. agmt. Terms subject to change.
 The only reason why I didn’t give this item 5 stars                  Returning                                         Coverage not avail. everywhere.
 is because I would really like it if they had design
                                                                      3 people found this helpful
 a volume controller. Overall, I absolutely love it!
                                                                                                                                                               Ad feedback
 2 people found this helpful




      Search customer reviews                                                                                         Questions? Get fast answers from
                                                                                                                      reviewers
 SORT BY             FILTER BY                                                                                         What do you want to know about Super Impulse
                                                                                                                       Pac-Man Classic Tiny Arcade Game - Palm Size
   Top rated            All reviewers               1 star only              Text, image,…
                                                                                                                       W/ Authentic Sounds & Joystick, Yellow?


 Showing 1-3 of 3 reviews (1 star). Clear filter                                                                      See all 6 answered questions


          Pbruno
                                                                                                                      Customers also viewed these items
              TINY EXPENSIVE
 December 11, 2018
                                                                                                                                        Arcade Classics - Pac-Man Retro
 Verified Purchase
                                                                                                                                        Mini Arcade Game
 So so so so tiny! I would not be so upset if the price reflected the tiny Tim size. Very disappointed    I bought                      by Basic Fun
 This for an 8 yr old, even his eyes would become strained playing this. Returning                                                      $15.54
                                                                                                                                                         242


                                                                                                                                        My Arcade Pac-Man Micro Player
                                                                                                                                        - Collectible Mini Arcade
                                                                                                                                        Machine
                                                                                                                                        by My Arcade
 3 people found this helpful                                                                                                            $18.95 - $80.32
                                                                                                                                                         59
                         1 comment         Report abuse
                                                                                                                                        Tiny Arcade Ms. Pac-Man
                                                                                                                                        Miniature Arcade Game
          frances                                                                                                                       by Tiny Arcade
                                                                                                                                        $12.88
                it look liked a hand held game but it was a key chain
                                                                                                                                                         393
 September 26, 2019
 Verified Purchase




https://www.amazon.com/product-reviews/B076PRCQFJ/ref=cm_cr_arp_d_viewopt_sr?i... 10/18/2019
Amazon.com: Customer reviews: Super Impulse Pac-Man Classic Tiny Arcade Game - P... Page 2 of 3
         Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 17 of 22


  disliked                                                                                                                                          Basic Fun Arcade Classics - Ms
                                                                                                                                                    Pac-Man Retro Mini Arcade
                          Comment            Report abuse                                                                                           Game
                                                                                                                                                    by Basic Fun
                                                                                                                                                    $14.99
            betsy long                                                                                                                                               47

               very tiny
                                                                                                                                                    Tiny Arcade Pac-Man Miniature
  March 31, 2019
                                                                                                                                                    Arcade Game
  Verified Purchase
                                                                                                                                                    by Tiny Arcade
  I expected it to be small but it is too small to even play with. Bought for our 5 year old and it is not usable. Will                             $12.88
  be returning.                                                                                                                                                      393

                          1 comment            Report abuse
                                                                                                                               Need customer service? Click here


  ‹ See all details for Super Impulse Pac-Man Classic Tiny Arcade Game - Palm Size W/...




                                                                                   Back to top




 Get to Know Us                                Make Money with Us                                Amazon Payment Products                                        Let Us Help You
 Careers                                       Sell on Amazon                                    Amazon Rewards Visa Signature                                  Your Account
                                                                                                 Cards
 Blog                                          Sell Under Amazon                                                                                                Your Orders
                                               Accelerator                                       Amazon.com Store Card
 About Amazon                                                                                                                                                   Shipping Rates &
                                               Sell on Amazon Handmade                           Amazon Business Card                                           Policies
 Press Center
                                               Sell Your Services on                             Amazon.com Corporate Credit Line                               Amazon Prime
 Investor Relations                            Amazon
                                                                                                 Shop with Points                                               Returns &
 Amazon Devices                                Sell on Amazon Business                                                                                          Replacements
                                                                                                 Credit Card Marketplace
 Amazon Tours                                  Sell Your Apps on Amazon                                                                                         Manage Your Content
                                                                                                 Reload Your Balance                                            and Devices
                                               Become an Affiliate
                                                                                                 Amazon Currency Converter                                      Amazon Assistant
                                               Advertise Your Products
                                                                                                                                                                Help
                                               Self-Publish with Us

                                               › See More




                                                                                      English                United States




Amazon Music              Amazon                        Amazon Drive           6pm                           AbeBooks                     ACX                              Alexa
Stream millions           Advertising                   Cloud storage          Score deals                   Books, art                   Audiobook                        Actionable Analytics
of songs                  Find, attract, and            from Amazon            on fashion brands             & collectibles               Publishing                       for the Web
                          engage customers                                                                                                Made Easy

Sell on Amazon            Amazon Business               AmazonFresh            AmazonGlobal                  Home Services                Amazon Inspire                   Amazon Rapids
Start a Selling           Everything For                Groceries & More       Ship Orders                   Handpicked Pros              Digital Educational              Fun stories for
Account                   Your Business                 Right To Your Door     Internationally               Happiness                    Resources                        kids on the go
                                                                                                             Guarantee

Amazon Web                Audible                       Book Depository        Box Office Mojo               ComiXology                   CreateSpace                      DPReview
Services                  Listen to Books &             Books With Free        Find Movie                    Thousands of                 Indie Print                      Digital
Scalable Cloud            Original                      Delivery               Box Office Data               Digital Comics               Publishing                       Photography
Computing                 Audio Performances            Worldwide                                                                         Made Easy
Services

East Dane                 Fabric                        Goodreads              IMDb                          IMDbPro                      Kindle Direct                    Prime Now
Designer Men's            Sewing, Quilting              Book reviews           Movies, TV                    Get Info                     Publishing                       FREE 2-hour
Fashion                   & Knitting                    &                      & Celebrities                 Entertainment                Indie Digital                    Delivery
                                                        recommendations                                      Professionals Need           Publishing                       on Everyday Items
                                                                                                                                          Made Easy

Amazon Photos             Prime Video Direct            Shopbop                Amazon                        Whole Foods                  Woot!                            Zappos
Unlimited Photo           Video Distribution            Designer               Warehouse                     Market                       Deals and                        Shoes &
Storage                   Made Easy                     Fashion Brands         Great Deals on                America’s                    Shenanigans                      Clothing
Free With Prime                                                                Quality Used                  Healthiest
                                                                               Products                      Grocery Store

Ring                      eero WiFi                     Neighbors App          Subscribe with                PillPack                     Amazon Renewed                   Amazon Second
Smart Home                Stream 4K Video               Real-Time Crime        Amazon                        Pharmacy                     Like-new products                Chance
Security Systems          in Every Room                 & Safety Alerts        Discover & try                Simplified                   you can trust                    Pass it on, trade it
                                                                               subscription services                                                                       in,
                                                                                                                                                                           give it a second life




https://www.amazon.com/product-reviews/B076PRCQFJ/ref=cm_cr_arp_d_viewopt_sr?i... 10/18/2019
Amazon.com: Customer reviews: Super Impulse Pac-Man Classic Tiny Arcade Game - P... Page 3 of 3
         Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 18 of 22



                    Conditions of Use   Privacy Notice   Interest-Based Ads © 1996-2019, Amazon.com, Inc. or its affiliates




https://www.amazon.com/product-reviews/B076PRCQFJ/ref=cm_cr_arp_d_viewopt_sr?i... 10/18/2019
Amazon.com: Customer reviews: Pac-Man Connect and Play - 12 Classic Games Page 1 of 4
         Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 19 of 22


 Skip to main content                     All
                                                                                                               EN       Hello, Manny                                        0
                                                                                                                        Account & Lists          Orders      Prime              Cart

    Deliver to Manny
    Thousand ... 91362                   Whole Foods       Browsing History        Today's Deals

 Pac-Man Connect and Play - 12 Classic Games › Customer reviews


 Customer reviews                                              Pac-Man Connect and Play - 12…
                                                               by Pac-Man                                                                              Add to Cart
                     3.6 out of 5
 734 customer ratings                                          Color: Yellow     Change
                                                               Price: $19.77                                                                      Add to Wish List
 5 star                                     50%
 4 star                                     12%
 3 star                                     10%
 2 star                                         5%
                                                      Write a review
 1 star                                     23%



 Top positive review                                                   Top critical review
 See all 451 positive reviews ›                                        See all 279 critical reviews ›
                                                                                                                                       100% Green & Cost-Effective Home
          JC                                                                   Honest Reviewer
                                                                                                                                                  Security
               Works good, but hard to hold                                          Decent Retro Device
 January 25, 2016                                                      January 22, 2018                                         Reolink Argus Eco+Solar
                 I got a jakks 5-in-1 plug and play                    I purchased this as a gift but nonetheless had           Panel Outdoor Solar Ba...

                 ms pac man (that's insanely                           some time to play with it also. For all of you who                        82

                 selling for $150+ now?) when it                       want to go old school or who want to relive some         $94.99
                 came out way back when, mainly                        old school games, this is for you. It has a short
                                                                                                                                         Add to Cart
 for Galaga. With age and new technology, it                           but decent selection of games including some
 doesn't work anymore. I saw this one works well                       different Pac-Man titles.
 on new widescreen tv's, so I decided to get one. It
                                                                                                                                                                       Ad feedback
 comes with seven more games, which is nice, but                       Even though the item does include some images,
 Read  more
 I'm only going to play Galaga. And maybe                              Read  more
                                                                       I always thought that this was a lot small. Boy

 159 people found this helpful                                         26 people found this helpful




      Search customer reviews                                                                                                 Questions? Get fast answers from
                                                                                                                              reviewers
 SORT BY               FILTER BY                                                                                               What do you want to know about Pac-Man
                                                                                                                               Connect and Play - 12 Classic Games?
   Top rated             All reviewers               1 star only              All formats               Text, image,…



 Showing 1-10 of 151 reviews (1 star). Clear filter                                                                           See all 121 answered questions


          Lydia Wilson
                                                                                                                              Customers also viewed these items
              The joystick is a piece of crap that doesnt work
 March 13, 2018
                                                                                                                                                   MSi Entertainment TV Arcade -
 Color: Yellow    Verified Purchase
                                                                                                                                                   Ms. Pacman Gaming System -
 I wish I could give this a zero rating. The joystick is a piece of crap that doesnt work. You can move it up, down,                               Not Machine Specific
 sideways and its stuck. Please do not purchase this item!                                                                                         by MSi Entertainment

 10 people found this helpful                                                                                                                      $18.83
                                                                                                                                                                 83
                           Comment         Report abuse
                                                                                                                                                   Retro Arcade Pac Man TV Game
                                                                                                                                                   by TV Games
          Holly                                                                                                                                    $217.10
                                                                                                                                                                 80
                  Very disappointing Christmas
 December 27, 2018
 Color: Yellow    Verified Purchase                                                                                                                Pac-Man Connect and Play
                                                                                                                                                   by Pac-Man
 One star is too many. This was a Christmas gift for my boys and since we can’t afford many gifts you can
 imagine how excited they were for this. After putting batteries in it we hooked it up and it would come on for                                    $40.18
                                                                                                                                                                 120
 about 3 seconds and turn off. We tried new batteries thinking maybe they were duds but it did the same thing.
 Amazon sent us a replacement and it turned on but after 2 minutes of game play the screen would go




https://www.amazon.com/product-reviews/B0104G9K4Q/ref=acr_dp_hist_1?ie=UTF8&f... 10/18/2019
Amazon.com: Customer reviews: Pac-Man Connect and Play - 12 Classic Games Page 2 of 4
         Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 20 of 22


 completely black and it would have to be turned off and back on so there was no point in trying to play it                             My Arcade - Plug N Play
 because you would have to start over every couple minutes. Don’t waste your money or time on this.                                     Controller with 220 Built-in
                                                                                                                                        Retro Style Games - Electronic
 2 people found this helpful
                                                                                                                                        Games
                                                                                                                                        by My Arcade
                           Comment     Report abuse
                                                                                                                                        $15.51
                                                                                                                                                       5
         Bell
                                                                                                                                        Jakks / Namco Arcade Classics
                  The game is great but the remote didn’t work so can’t give more ...                                                   Plug and Play TV Games
 December 17, 2017                                                                                                                      by Namco
 Color: Yellow    Verified Purchase                                                                                                     $118.00
 The game is great but the remote didn’t work so can’t give more than one star. Even orders another one ..                                             160
 same problem! Why can’t anyone make the old school joy stick!!?

 4 people found this helpful                                                                                          Need customer service? Click here

                           Comment     Report abuse



         Amazon Customer

              Can't play any games.
 December 24, 2017
 Color: Yellow    Verified Purchase

 When hooked up, menu displays. When I pick to play any game, I get a black screen.

 5 people found this helpful

                           Comment     Report abuse



         Brad

                  Do not buy!
 April 11, 2018
 Color: Yellow    Verified Purchase

 Do not buy! We bought this as a gift. When we had it all set up it let us go to the menu screen but when we
 tried to load a game it would freeze/shut down. A big waste of money!

 3 people found this helpful

                           Comment     Report abuse



         Karyn Reed

              Pac Man plug in play is useless!
 August 28, 2019
 Color: Yellow    Verified Purchase

 I would not recommend this product. Purchased one like it many years ago and had problems with the joystick
 being useable. I thought maybe they had cleaned that up, fixed that problem and updated it. Not! Joystick has
 a mind of its own. Whoever is selling these Pac Man plug in play have to know these joysticks aren't controlling
 the game characters unless they didn't test it out which would be foolish. Very disappointed! Quit wasting
 people's time. This product is worthless!

 One person found this helpful

                           Comment     Report abuse



         Donette Olive

               Does not work
 February 24, 2019
 Color: Yellow    Verified Purchase

 We were not able to open and use this gift until this week and after plugging in to the television, it appeared as
 though we had jumped back in time. The sound was audible, the screen went to the game option and my
 husband chose Galaxga. As soon as the game started, the screen shut down and went back to the initial load
 screen and kept doing this over and over. We tried again and agian only to have it restart even before getting
 to the game selection. Very disappointed. Also disappointed that I can not return or replace!! I had to give at
 least a one star but would have given none!!

                           Comment     Report abuse




https://www.amazon.com/product-reviews/B0104G9K4Q/ref=acr_dp_hist_1?ie=UTF8&f... 10/18/2019
Amazon.com: Customer reviews: Pac-Man Connect and Play - 12 Classic Games Page 3 of 4
         Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 21 of 22


           Mr Froug

                Joystick is no good.
  February 15, 2017
  Color: Yellow   Verified Purchase

  Joystick kills it. If the joystick was well made and accurate it would be great, but the most important
  component of the device is super dysfunctional and makes you go, forget it! after 20 minutes of frustrating
  game play.

  4 people found this helpful

                           Comment      Report abuse



           Waseam Hyder

                  This is built the cheapest way possible- which explains the ...
  December 10, 2017
  Color: Yellow   Verified Purchase

  This is built the cheapest way possible- which explains the price point. You get what you pay for. When I pulled
  the bottom off to take the plugs out it completely fell apart. After putting batteries in it never turned on. What
  a bust.

  3 people found this helpful

                           Comment      Report abuse



           MarineEngineer

                  Joystick doesn't go left
  July 19, 2019
  Color: Yellow   Verified Purchase

  Kids were excited to play, Pizza joint in town has an original and they love it. Got this with high hopes and the
  joystick doesn't go left, certainly makes game-play difficult.

  One person found this helpful

                           Comment      Report abuse




                                        ← Previous page              Next page →




  ‹ See all details for Pac-Man Connect and Play - 12 Classic Games




                                                                                   Back to top




 Get to Know Us                              Make Money with Us                             Amazon Payment Products            Let Us Help You
 Careers                                     Sell on Amazon                                 Amazon Rewards Visa Signature      Your Account
                                                                                            Cards
 Blog                                        Sell Under Amazon                                                                 Your Orders
                                             Accelerator                                    Amazon.com Store Card
 About Amazon                                                                                                                  Shipping Rates &
                                             Sell on Amazon Handmade                        Amazon Business Card               Policies
 Press Center
                                             Sell Your Services on                          Amazon.com Corporate Credit Line   Amazon Prime
 Investor Relations                          Amazon
                                                                                            Shop with Points                   Returns &
 Amazon Devices                              Sell on Amazon Business                                                           Replacements
                                                                                            Credit Card Marketplace
 Amazon Tours                                Sell Your Apps on Amazon                                                          Manage Your Content
                                                                                            Reload Your Balance                and Devices
                                             Become an Affiliate
                                                                                            Amazon Currency Converter          Amazon Assistant
                                             Advertise Your Products
                                                                                                                               Help
                                             Self-Publish with Us

                                             › See More




https://www.amazon.com/product-reviews/B0104G9K4Q/ref=acr_dp_hist_1?ie=UTF8&f... 10/18/2019
Amazon.com: Customer reviews: Pac-Man Connect and Play - 12 Classic Games Page 4 of 4
         Case 3:19-cv-05898-VC Document 38-5 Filed 11/27/19 Page 22 of 22



                                                                                    English              United States




Amazon Music       Amazon                         Amazon Drive               6pm                         AbeBooks                  ACX                   Alexa
Stream millions    Advertising                    Cloud storage              Score deals                 Books, art                Audiobook             Actionable Analytics
of songs           Find, attract, and             from Amazon                on fashion brands           & collectibles            Publishing            for the Web
                   engage customers                                                                                                Made Easy

Sell on Amazon     Amazon Business                AmazonFresh                AmazonGlobal                Home Services             Amazon Inspire        Amazon Rapids
Start a Selling    Everything For                 Groceries & More           Ship Orders                 Handpicked Pros           Digital Educational   Fun stories for
Account            Your Business                  Right To Your Door         Internationally             Happiness                 Resources             kids on the go
                                                                                                         Guarantee

Amazon Web         Audible                        Book Depository            Box Office Mojo             ComiXology                CreateSpace           DPReview
Services           Listen to Books &              Books With Free            Find Movie                  Thousands of              Indie Print           Digital
Scalable Cloud     Original                       Delivery                   Box Office Data             Digital Comics            Publishing            Photography
Computing          Audio Performances             Worldwide                                                                        Made Easy
Services

East Dane          Fabric                         Goodreads                  IMDb                        IMDbPro                   Kindle Direct         Prime Now
Designer Men's     Sewing, Quilting               Book reviews               Movies, TV                  Get Info                  Publishing            FREE 2-hour
Fashion            & Knitting                     &                          & Celebrities               Entertainment             Indie Digital         Delivery
                                                  recommendations                                        Professionals Need        Publishing            on Everyday Items
                                                                                                                                   Made Easy

Amazon Photos      Prime Video Direct             Shopbop                    Amazon                      Whole Foods               Woot!                 Zappos
Unlimited Photo    Video Distribution             Designer                   Warehouse                   Market                    Deals and             Shoes &
Storage            Made Easy                      Fashion Brands             Great Deals on              America’s                 Shenanigans           Clothing
Free With Prime                                                              Quality Used                Healthiest
                                                                             Products                    Grocery Store

Ring               eero WiFi                      Neighbors App              Subscribe with              PillPack                  Amazon Renewed        Amazon Second
Smart Home         Stream 4K Video                Real-Time Crime            Amazon                      Pharmacy                  Like-new products     Chance
Security Systems   in Every Room                  & Safety Alerts            Discover & try              Simplified                you can trust         Pass it on, trade it
                                                                             subscription services                                                       in,
                                                                                                                                                         give it a second life




                                    Conditions of Use   Privacy Notice   Interest-Based Ads © 1996-2019, Amazon.com, Inc. or its affiliates




https://www.amazon.com/product-reviews/B0104G9K4Q/ref=acr_dp_hist_1?ie=UTF8&f... 10/18/2019
